Judgment, Supreme Court, New York County, entered November 10, 1971, in favor of the plaintiff-respondent, so far as appealed from, reversed, on the law and on the facts, and vacated accordingly, and a new trial on the issue of damages granted, with costs to abide the event, unless the plaintiff-respondent *817within 20 days oí service upon her by the defendant-appellant of a copy of the order entered hereon, serves and files in the office of the clerk of the 'trial court a written stipulation consenting to reduce the verdict to $5,000 and to the entry of an amended judgment in accordance therewith, in which event the judgment as so amended and reduced is affirmed, without costs and without disbursements. In our opinion the amount awarded by the jury was excessive and a verdict in excess of the amount indicated is not warranted on this record. Concur — Markewich, J. P., Kupferman, McNally and Steuer, JJ. Murphy, J., dissents in part and votes to reverse and order a new trial unless the plaintiff consents to a reduction to $10,000.